PER CURIAM
Plaintiff appeals from an order in a habeas corpus proceeding sustaining a demurrer1 to his replication to the return to the writ. The order appealed from provides: “It is ordered that the demurrer be sustained, with plaintiff being allowed to plead further.” An order sustaining a demurrer is not appealable. J. Gregcin, Inc. v. City of Dayton, 287 Or 709, 601 P2d 1254 (1979). No order dismissing plaintiffs petition has been entered. See Scott v. Cupp, 55 Or App 23, 637 P2d 173 (1981).
Appeal dismissed.

 Proceeding by habeas corpus is a civil proceeding. Holland v. Gladden, 229 Or 573, 368 P2d 331 (1962). Demurrers shall not be used. ORCP 13C.